         Case 3:19-cv-00136-LPR Document 26 Filed 06/26/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

VAN RAZOR, ROBERT MOORE, AND                                                   PLAINTIFFS
SHAUNCY PERRY, EACH
INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,

v.                              Case No. 3:19-cv-136-LPR


THOMPSON INDUSTRIAL SERVICES,
LLC                                                                           DEFENDANT


                                       JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED with prejudice.


       IT IS SO ADJUDGED this 26th day of June 2020.


                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
